Case 5:18-cr-00258-EJD Document 801-5 Filed 05/27/21 Page 1 of 10




      Exhibit 16
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    2 of 10
                                                                                                           scandal

  NEWS WEBSITE OF THE YEAR
                                                                                                                             Log in


   Coronavirus           News       Politics      Sport      Business         Money        Opinion        Tech      Life   Style   Travel   C

   See all Tech




  Elizabeth Holmes faces moment of reckoning for Theranos blood
  testing scandal
  The Theranos founder, whose trial is due to begin in August, faces criminal fraud charges
  that could land her in prison for up to 20 years


  By Margi Murphy, US TECHNOLOGY REPORTER, SAN FRANCISCO
  12 May 2021 • 9:00am




  When Theranos founder Elizabeth Holmes came walking through the ofﬁce, employees

https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/                           1/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    3 of 10
                                                                                                           scandal

  would mutter “E is coming”, under their breath.

  “We didn’t want to say her name out loud,” says Cheryl Gafner, a former receptionist at the
  biotechnology company. “It was like Beetlejuice - if you said it three times then s*** would
  happen.”

  Perhaps workers were onto something. Holmes, who Gafner once joked was “hatched out of
  a pod” due to her cold demeanour, could face up to 20 years in prison for allegedly lying to
  investors, doctors and patients about the limits of Theranos’ technology.

  “There’s nothing quite like Elizabeth Holmes’ case because there’s nothing quite like Silicon
  Valley,” says Danny Cevallos, a criminal lawyer who appears on MSNBC and NBC News.

  Once billed as the "female Steve Jobs" for founding a $9bn (£6.37bn) startup that promised to
  revolutionise the lab test industry, the 37-year-old’s story has become a cautionary tale
  among entrepreneurs.

  Holmes and former Theranos president Ramesh “Sunny” Balwani stand accused by the US
  government of lying about Theranos’ ability to produce accurate test results from tiny
  amounts of blood, a deceit that cost investors and put patients in harm’s way.

  Last week, a pregnant Holmes and her lawyers appeared in federal court in California for a
  pre-trial hearing, ahead of her criminal trial in August. Balwani will be tried separately next
  year.

  As part of their defence, Holmes’ team attacked the credibility of Stephen Master, a professor
  at Weill Cornell Medical College, who will argue against the accuracy of Theranos tests.




https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/       2/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    4 of 10
                                                                                                           scandal




  During the height of her popularity, Elizabeth Holmes appeared on the cover of Time and appeared on stage to discuss her company
  with the likes of Bill Clinton CREDIT: Taylor Hill/ FilmMagic



  Amy Saharia, a lawyer for Holmes, claimed that Master’s opinions are “based on emails and
  customer complaints” and are “not a scientiﬁcally valid way to reach conclusions”.

  To appeal to the jury, Holmes’ lawyers also revealed they will argue that the idiosyncrasies of
  Silicon Valley — hyperbole, prediction and conﬁdence — mean investors knew what they
  were getting into. Visionaries and their missions have long been idolised in the 50 square
  miles that encompass the unofﬁcially deﬁned valley.

  “The brilliant jerks have been venerated and rewarded throughout the valley’s history,” says
  Margaret O’Mara, a historian at the University of Washington. Steve Jobs is one iconic
  example of a founder who had a certain amount of swagger, although had a beautiful
  product to back it up. Bill Gates, renowned for his unapologetic competitiveness before his
  philanthropic years, is another.

  “Exaggeration is a function of trying to convince investors and customers of the necessity of
  a product that they don’t know they need,” she says. “So when these models are held up to
  the Elizabeth Holmes of the world, who need to convince people to invest money in their
  company and buy your product, it lends itself to a bit of hype.”

  Dan Ives, an analyst at Wedbush compares it to Hollywood, where pizzazz and exteriors
  create almost mythical entrepreneurs and startups. “In the past decade we’ve seen several
  people built up even bigger than their ideas,” he says.


https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/                3/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    5 of 10
                                                                                                           scandal

  But, for patients and doctors who say they received inaccurate test results, and investors
  who lost their cash when Theranos folded in 2018, puffery can only take a company so far.

  A precocious child brought up by wealthy parents — her father was a vice-president at
  Enron — in Washington, Holmes often told relatives she wanted to be a billionaire when she
  grew up. “Not a president?” they would ask. “Because then the president will want to marry
  me,” would come her response.

  Her parents were supportive, buying her toolkits instead of Barbie dolls, but those who
  knew her do not recall her being an academic star, claiming her parents “backdoored” her
  into Stanford University where she studied mechanical engineering.

  It was at Stanford that her idea for Theranos blossomed. With her talent for persuasion,
  Holmes convinced her professor, Channing Robertson, to let her conduct research with his
  PhD students. She was named a Stanford President’s Scholar and was given a grant which
  she used to travel to Singapore to research SARS.

  Upon her return she decided to drop out, like Jobs and Mark Zuckerberg, to start her own
  company. She spent her nights drawing up and ﬁling patents for a new blood testing system
  and her days rebufﬁng warnings from academics in the medical ﬁeld that her idea may not
  be feasible. Impressed with his student, Professor Robertson came onto the board.




https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/       4/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    6 of 10
                                                                                                           scandal




  The Theranos lab in San Francisco CREDIT: CARLOS CHAVARRIA



  Holmes also enlisted the help of Balwani, her conﬁdante and would-be lover, to help start the
  company. Balwani had made his money helping create a software company called
  CommerceBid and had no experience in biology or medical devices.

  Holmes quickly crafted a brand that would be considered the Apple of blood tests, securing
  more than $700m in investment.

  It was only when Holmes began to market her product, an “Edison” device that acted like a
  mini blood testing lab, that questions began to be raised about Theranos’ promises.

  Stephanie Seitz recalls the “feeling” that something wasn’t right with Theranos after her
  medical centre, Southwest College of Naturopathic Medicine and Health Sciences, said they
  wanted to strike up a partnership with the technology company, keen to be part of the buzzy
  start-up before it got too big.

  Seitz, who has a background in lab testing, says: “It didn't make sense that you could just do
  all this blood work from a ﬁnger prick.” When pushed, Theranos was not as forthcoming as
  other lab test companies about how it got its results, another “red ﬂag”.

  Theranos offered Southwest College and similar centres in Arizona in California coupons to
  try and get more people buying their lab tests, while Holmes appeared on the cover of Time
  and appeared on stage to discuss her company with the likes of Bill Clinton. Doctors loved
  the coupons as it meant patients could shave costs, but some, including Seitz, began noticing
  that some of the results seemed wrong.

  “Some thyroid labs were out of the ordinary,” she says. They began telling patients to get
  tests from different companies because they didn’t think they could trust them. They would
  return as normal, she says. “I could have changed their medication and possibly caused a
  side effect because of it.”

  One big name, Walgreens, was left facing shareholder and consumer legal action after it
  placed Edison machines in some of its shops in California and Arizona.




https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/       5/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    7 of 10
                                                                                                           scandal

  Meanwhile, Holmes had told investors that Theranos would generate more than $100m in
  revenues, break even in 2014 and generate some $1bn in revenues in 2015 when, in truth, the
  defendants knew Theranos would generate small amounts in either year, US prosecutors
  claim. The company would come to be worth nothing within three years’ time.

  Holmes is expected to claim that she was coerced into the company by Balwani, who she
  claims should have known better. The pair broke up in 2016, when Holmes “retired” the
  former Microsoft employee from the company as journalists began snifﬁng around for
  stories. Lawyers have argued to remove any reference to Holmes’ wealth, as money could be
  seen as a motive for fraud.

  Far from the pulled-together executive, Holmes wore the same pair of shoes every day that
  were covered in scuffs and her hair “always looked terrible, full of split ends”, Gafner says.
  “She always looked so exhausted I thought ‘look at this poor girl working so hard with all
  that brain power’. But the more I talked to the scientists who were working there, the more I
  realised she was exhausted from holding in all those secrets.”


  Related Topics
  Biotech, Silicon Valley




  More stories




  More from Technology

                                                    Bill Gates’ divorce triggers $142bn battle over his fortune




                                                    By James Titcomb
                                                    23 May 2021, 12:00pm



                                                    Apple's tracking crackdown hits ad spending



https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/       6/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    8 of 10
                                                                                                           scandal




                                                    By James Titcomb
                                                    23 May 2021, 9:00am



                                                    Security agencies and police beef up iPhone-cracking
                                                    contracts




                                                    By Margi Murphy
                                                    23 May 2021, 6:00am



                                                    Muse frontman Matt Bellamy and Silicon Valley investors put
                                                    $5m into brain-reading headset maker




                                                    By James Titcomb
                                                    23 May 2021, 6:00am



                                                    Meet the man behind controversial iPhone-cracking company
                                                    Cellebrite




                                                    By Margi Murphy
                                                    23 May 2021, 6:00am



                                                    Bitcoin divorces skyrocket as spouses stash wealth in
                                                    cryptocurrencies




                                                    By Lucy Burton
                                                    22 May 2021, 7:00pm




  More from The Telegraph



   Voucher Codes
   The latest offers and discount codes from popular brands on Telegraph Voucher Codes


https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/       7/9
5/23/2021             Case 5:18-cr-00258-EJD       Document
                                     Elizabeth Holmes faces moment801-5      Filed
                                                                   of reckoning       05/27/21
                                                                                for Theranos         Page
                                                                                             blood testing    9 of 10
                                                                                                           scandal




                           Amazon promo code                                                           Vodafone deals




                             Argos promo code                                                      Currys discount code




https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/         8/9
5/23/2021            Case 5:18-cr-00258-EJD        Document
                                     Elizabeth Holmes           801-5
                                                      faces moment          Filed
                                                                   of reckoning      05/27/21
                                                                                for Theranos        Page
                                                                                             blood testing   10 of 10
                                                                                                           scandal




                              NOW TV Offers                                                         Dell discount codes




                                                                                                                          Back to top


  Follow us on:



  Contact us                                                                 About us



  Rewards                                                                    Reader Prints


  Branded Content                                                            Syndication and Commissioning


  Guidelines                                                                 Privacy


  Terms and Conditions                                                       Advertising Terms


  Fantasy Sport                                                              UK Voucher Codes


  Betting Offers                                                             Modern Slavery


  Manage Cookies


  © Telegraph Media Group Limited 2021




https://www.telegraph.co.uk/technology/2021/05/12/elizabeth-holmes-faces-moment-reckoning-theranos-blood-testing/                       9/9
